Case 5:18-cv-01125-SP Document 156 Filed 01/02/20 Page 1of3 Page ID #:5160

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

; CIVIL MINUTES-GENERAL
_ ED CV 18-1125-SP ‘Date January 2, 2020
_ OMAR ARNOLDO RIVERA MARTINEZ, et al. v. THE GEO GROUP, INC., et al.

 

 

 

 

orable Sheri Pym, United States Magistrate Judge

 

 

Kimberly I. Carter None None

 

Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None Present None Present
Proceedings: (In Chambers) Notice of Receipt of Letter from Consulate

On this date the court received the attached letter from the United States Consulate
General in Tijuana.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page | of 1
Case 5:18-cv-01125-SP Document 156 Filed 01/02/20 Page 20f3 Page ID#:5161

 

CONSULATE GENERAL OF THE
UNITED STATES OF AMERICA
Tijuana, Mexico

December 30, 2019

The Honorable Sheri Pym
United States District Court
Central District of California
Eastern Division Clerk’s Office
3470 Twelfth Street, Room 134
Riverside, CA 92501

Dear Judge Pym:

Thank you for your November 21 letter to the U.S. Consulate General in Tijuana, which we
received on December 20, 2019. We appreciate the information about Mr. Isaac Antonio Lopez
Castillo’s desire to appear for trial beginning on February 3, 2020. Mr. Lopez Castillo’s visa
application, should he proceed with submitting one, will receive full and fair consideration under
U.S. law. We would urge Mr. Lopez Castillo to apply well in advance of his anticipated travel
date.

Information on the visa application process is available on our website at
https://mx.usembassy.gov/. Mr. Lopez Castillo or his attorney are also most welcome to contact
us at Tijuanalnfo@state.gov and cc ConsularTijuana@state.gov if they have any questions on his
options for traveling to the United States for the trial date. If Mr. Lopez Castillo’s attorney
wishes to inquire on behalf of his/her client, the attorney will need to present a signed G28
“Notice of Entry of Appearance as Attorney or Accredited Representative,” which can be found
online at https://www.uscis.gov/g-28,

 

|
/ . J
OMA
Sincerely,

Nomi Seltzer
Chief of the Consular Section

Unidad de Informacién Consular | Consular Information Unit
Consulado General de los EE. UU en México | U.S. Consulate General | Tijuana, BC
CX Tijuanalnfo@state.gov | https://mx.usembassy.gov/embassy-consulates/tijuana/

SOW
Case 5:18-cv-01125-SP Document 156 Filed 01/02/20 : Page 30f3 Page ID #:5162

US Consulate Genera!
P.O. Box 439039
San Diego, CA 92143

rte aeng gee om
ye Se be
waa? seeee sane? "ese one

 

United States District Court
Central District of California
Eastern Division Clerk's Office
3470 Twelfth Street, Room 134
Riverside, CA 92501

dai
iy
wv
ifl
ft
iD

B79552.23

 

 
